Exhibit 10.1

Herbert A. Trucksess III
174 WaterColor Way #341
Santa Rosa Beach, FL 32459

Re: Modification of Employment Agreement dated November 20, 2002, as amended

Dear Bert:

This letter will modify the Employment Agreement by and between you and Saia,
Inc. (formerly known as SCS Transportation, Inc.), dated November 20, 2002, as
amended as follows:



  1.   Payment of your Supplemental Retirement Benefit under Section 4(d) of the
Employment Agreement shall be made in monthly installments for life, commencing
on April 1, 2011.



  2.   In the event of your death prior to commencement of the Supplemental
Retirement Benefit, the Supplemental Retirement Benefit payable to your Eligible
Spouse (if any) under Section 4(f)(ii) of the Employment Agreement shall
commence on the first day of the month coincident with or next following the
date of your death. As provided therein, death benefits which commence prior to
what would have been your 65th birthday shall, pursuant to the terms of
Section 4(f)(ii), be actuarially reduced for early commencement on the Early
Retirement Actuarial Equivalence Basis.



  3.   Any severance payments under Section 8(c) of the Employment Agreement
shall be delayed until the first business day of the seventh month immediately
following the date of your termination of employment. On such date, payment of
the aggregate amount of the delayed payments shall be paid in a lump sum, plus
interest on such amount based on the six-month Treasury Bill rate calculated
from the date of your termination of employment.



  4.   Payment of any pro rata target bonus under Section 8(d) of the Employment
Agreement, plus interest at the six-month Treasury Bill rate calculated from the
date of your termination of employment, shall be paid in a lump sum on the first
business day of the seventh month immediately following the date of your
termination of employment.



  5.   You may continue participation in the employee benefit plans and programs
as specified in Section 8(f) of the Employment Agreement and set forth on the
schedule entitled, “Benefits Under Employment Agreement with SCST/Saia,” which
is attached hereto as Exhibit A; however, you must pay the cost of your
continued participation in the health and life benefits for the first six
(6) months following your termination of employment. Such amounts shall be
reimbursed with interest at the six-month Treasury Bill rate and with a tax
gross-up payment to the extent necessary to put you in the same economic
position you would have been if you were participating as an active employee, in
a lump sum payment on the first business day of the seventh month following your
termination of employment. The value of your continued participation in the car
allowance program, country club dues reimbursement program and tax and estate
planning expense reimbursement program shall be paid to you with interest at the
six-month Treasury Bill rate, in a lump sum payment on the first business day of
the seventh month following your termination of employment. A contribution to
your Capital Accumulation Plan account shall be made in February 2007 in an
amount equal to 5% of your base salary and annual incentive bonus paid in 2006.



  6.   Payment of your vested SCST Capital Accumulation Plan benefits shall be
made in a single lump sum on the first business day of the seventh month
immediately following your termination of employment.



  7.   Payment of your 2004-2006 Performance Unit Plan benefits, plus interest
at the six-month Treasury Bill rate calculated from the date on which benefits
would have been paid absent this provision, shall be made on the first business
day of the seventh month immediately following your termination of employment.
Payment of your pro-rata benefit (if any) under the 2005-2007 Performance Unit
Plan is anticipated to be made in February 2008 pursuant to the terms of such
Plan.



  8.   Payment of any Gross-Up Payment specified in Section 8(h) and Appendix A
of the Employment Agreement with respect to an excess parachute payment upon a
change in control shall be made as follows:



  (a)   With respect to the Gross-Up Payment for any anticipated Excise Tax
calculated at the time of your termination of employment, payment shall be made
as soon as administratively feasible following the determination of the amount
of your anticipated Excise Tax liability, but no later than sixty (60) days
after your termination of employment.



  (b)   If the amount of your anticipated Excise Tax liability as determined at
the time of your termination results in a Gross-Up Payment insufficient to
satisfy your actual Excise Tax liability, payment of any additional Gross-Up
Payment to reconcile such deficiency shall be made in the third calendar year
following the calendar year in which your termination of employment occurs
unless such Gross-Up Payment can be paid within sixty (60) days after the end of
the calendar year in which your termination of employment occurs.

These modifications are necessary in order for you to avoid the adverse tax
consequences and penalties associated with noncompliance with the nonqualified
deferred compensation rules under Section 409A of the Internal Revenue Code and
the regulations promulgated thereunder. The Employment Agreement may be further
modified to avoid such adverse tax consequences, retroactively if necessary, by
mutual consent of the parties, which consent shall not be unreasonably withheld.
Please confirm your acceptance of these modifications to your Employment
Agreement by signing below.

Very Truly Yours,

Saia, Inc.

By:

Richard D. O’Dell

President

BY SIGNING THIS MODIFICATION OF THE EMPLOYMENT AGREEMENT, I AM ACKNOWLEDGING
THAT I (A) HAVE RECEIVED A COPY OF THIS MODIFICATION TO THE EMPLOYMENT AGREEMENT
FOR REVIEW AND STUDY BEFORE SIGNING IT; (B) HAVE READ THIS MODIFICATION TO THE
EMPLOYMENT AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAVE HAD SUFFICIENT
OPPORTUNITY BEFORE SIGNING THIS MODIFICATION TO THE EMPLOYMENT AGREEMENT TO ASK
ANY QUESTIONS; AND (D) UNDERSTAND MY RIGHTS AND OBLIGATIONS UNDER THIS
MODIFICATION TO THE EMPLOYMENT AGREEMENT. I UNDERSTAND THAT THE EMPLOYMENT
AGREEMENT WHICH IS AMENDED BY THIS MODIFICATION CONTAINS A BINDING ARBITRATION
PROVISION THAT CAN BE ENFORCED BY THE PARTIES. ACCEPTED AND AGREED THIS 7th DAY
OF DECEMBER, 2006.

Herbert A. Trucksess III

